Citation Nr: 0806658	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  07-15 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active service from March 1951 to January 
1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the claim of 
entitlement to SMC based on aid and attendance/housebound.

In his May 2007 substantive appeal, the veteran requested a 
hearing before a Veterans Law Judge. Although the veteran was 
scheduled for a hearing, he failed to report to the hearing.

In February 2008, the undersigned Veterans Law Judge granted 
the motion of the veteran's representative to advance this 
appeal on the Board's docket, pursuant to 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1. The impairment resulting from the veteran's service-
connected disabilities is not such that he requires the care 
or assistance of another on a regular basis.

2. The veteran does not have a single service-connected 
disability rated at 100 percent.


CONCLUSION OF LAW

The criteria for SMC based on the need for regular aid and 
attendance or being housebound due to a service-connected 
disability have not been met. 38 U.S.C.A. §§ 1114, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.350, 3.351, 3.352 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of an RO letter dated in September 2006. This letter 
effectively satisfied the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
the veteran about the information and evidence not of record 
that was necessary to substantiate the claim for SMC based on 
the need of aid and attendance or being housebound; (2) 
informing the veteran about the information and evidence VA 
would seek to provide; (3) informing the veteran about the 
information and evidence he was expected to provide; and (4) 
requesting the veteran provide any evidence in his possession 
that pertains to his claim. The same letter advised the 
veteran of how VA assigns disability ratings and effective 
dates and complies with the holding of Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA outpatient treatment records, a private 
medical opinion, and reports of VA examination are associated 
with the claims file.

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


Merits of the Claim

The veteran contends that he is entitled to SMC based on aid 
and attendance or for being housebound. Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
veteran's service-connected disabilities, as applied to the 
applicable rating provisions, do not require aid and 
attendance or cause him to be housebound. Because the 
preponderance of the evidence is against the claim, the 
appeal will be denied.

Aid and Attendance

Special monthly compensation is payable to individuals who 
are permanently bedridden or are so helpless as a result of 
service-connected disability as to be in need of the regular 
aid and attendance of another person under the criteria set 
forth in 38 C.F.R. § 3.352(a). 38 U.S.C.A. § 1114(l) (West 
2002); 38 C.F.R. § 3.350(b)(3) (2007). The following factors 
will be accorded consideration in determining the need for 
regular aid and attendance: inability of a claimant to dress 
or undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustments of appliances which normal 
persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of a 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, either physical 
or mental, which requires care or assistance on a regular 
basis to protect the claimant from hazards or dangers 
incident to his or her daily environment. 38 C.F.R. § 
3.352(a) (2007). A finding that the veteran is "bedridden" 
will provide a proper basis for the determination. Bedridden 
will be that condition which, through its essential 
character, actually requires that the veteran remain in bed. 
The fact that a veteran has voluntarily taken to bed or that 
a physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice. It is not required that all of the disabling 
conditions enumerated in this paragraph be found to exist 
before a favorable rating may be made. Id.

The veteran is service-connected for post-traumatic stress 
disorder (PTSD) with a 70 percent rating, left orchiectomy, 
postoperative, with a 30 percent rating, and erectile 
dysfunction, with a noncompensable rating.

An October 2006 VA psychiatric examination report shows a 
diagnosis of PTSD, chronic. The examiner noted that there was 
no evidence that the veteran's PTSD symptoms precluded his 
work or that the symptoms precluded activities of daily 
living.

A November 2006 VA examination for aid and attendance shows 
that the veteran complained of leg weakness. The veteran's 
major restrictions were that he could rise from a wheelchair 
with difficulty, took two steps to the examination table, had 
poor balance, leaned forward from the waist, and had very 
unsteady gait. The veteran also report having nightmares 
approximately once per month related to his PTSD. He had poor 
balance, required help to dress and use the toilet, and had 
occasional urinary incontinence due to being unable to get to 
the bathroom. He used a wheelchair or a walker for 
locomotion. The physician opined that the veteran required 
the daily personal health care services of a skilled provider 
without which the veteran would require hospital, nursing 
home, or other institutional care.

Further, a December 2006 record from R.D., an advanced 
practice nurse, reflects diagnoses of Parkinsonism, muscle 
weakness, obesity, knowledge deficit regarding his medication 
regimen, urinary incontinence, coronary artery disease, 
hypertension, hyperlipidemia, and PTSD. R.D., APN, also found 
that the veteran was not able to walk unaided and needed 
assistance with activities of daily living. R.D., APN opined 
that the veteran required nursing home care, although he did 
not desire it. She further stated that the veteran had become 
depressed and anxious regarding his decreasing ability to 
function physically, which exacerbated his PTSD symptoms with 
increased nightmares and flashbacks.

Although the evidence shows that the veteran is in need of 
aid and attendance, there is no evidence showing that the aid 
and attendance is required due to the veteran's service-
connected disabilities. 38 U.S.C.A. § 1114(l) (need for aid 
and attendance must be the result of a service-connected 
disability). In this regard, the veteran's complaints and the 
objective findings show that the veteran requires aid and 
attendance due to weak lower extremities that do not allow 
him to ambulate normally. The veteran's weak lower 
extremities are not shown to be related to any of his 
service-connected disabilities of PTSD, left orchiectomy, or 
erectile dysfunction. Although the veteran has reported that 
he has nightmares due to his increased PTSD symptoms, the 
October 2006 VA examination report indicates that his PTSD 
did not preclude his ability to work or preclude activities 
of daily living. As there is no evidence showing that the 
veteran's need for aid and attendance is due to any of his 
service-connected disabilities, the Board concludes that the 
preponderance of the evidence is against the claim for SMC by 
reason of being in need of aid and attendance. The evidence 
in this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations. 38 C.F.R. §§ 3.102, 4.3 (2007).

Housebound

SMC based on housebound status is payable to a veteran who 
has a single service-connected disability rated as 100 
percent disabling and either (a) has an additional service-
connected disability, or disabilities, independently rated as 
60 percent disabling, which (i) is/are separate and distinct 
from the service-connected disability rated as 100 percent 
disabling and (ii) involve(s) different anatomical or bodily 
symptoms; or (b) is permanently housebound by reason of a 
service-connected disability or disabilities. The latter 
requirement is met when the veteran is substantially confined 
to his dwelling and the immediate premises as a direct result 
of service-connected disabilities, or, if institutionalized, 
to the ward or clinical areas, and it is reasonably certain 
that the disability or disabilities will continue throughout 
the veteran's lifetime. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 
3.350(i).

In the instant case, the veteran does not have one single 
service-connected disability rated at 100 percent. As set 
forth above, a single service-connected disability rated 100 
percent disabling is a threshold requirement for SMC based on 
housebound status; therefore, the analysis need proceed no 
further. Where the law and not the evidence is dispositive, 
the claim should be denied or the appeal terminated because 
of the absence of legal merit or the lack of entitlement 
under the law. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 
Accordingly, entitlement to SMC based on housebound status is 
denied.


ORDER

SMC based on the need for regular aid and attendance or being 
housebound is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


